Order unanimously reversed and the cross motion of appellants to dismiss the proceeding pursuant to section 1293 of the Civil Practice Act denied, with leave to the appellants to answer within ten days after service of a copy of this order, with notice of entry thereof. The court at Special Term granted the requested relief without passing upon appellants’ cross motion. We conclude that such cross motion should have been denied, but it was unwarranted to grant the inspection and examination without giving appellants an opportunity to answer the petition (Matter of Brentmore Estates V. Hotel Barbizon, 263 App. Div. 389). Settle order on notice. Present —- Peck, P. J., Dore, Cohn, Bastow and Botein, JJ.